Citation Nr: 0015778	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-42 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a urinary tract disorder. 

2.  Entitlement to service connection for residuals of a 
fragment wound to the base of the skull.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for residuals of a 
right knee injury.

5.  Entitlement to service connection for malaria.  

6.  Entitlement to service connection for a residuals of a 
lower jaw injury.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which denied service connection 
for a urinary tract disorder, residuals of a fragment wound 
to the base of the skull, a right shoulder disability, 
residuals of a right knee injury, malaria, and residuals of a 
lower jaw injury. 

With regard to a claim for service connection for a urinary 
tract condition, service connection for prostatitis and 
stricture of the urethra was denied by an unappealed RO 
decision in February 1955.  Thus the current issue is whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a urinary tract condition.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

Service connection for residuals of a pre-service head 
injury, claimed as aggravated by active service, was denied 
by an unappealed RO decision in February 1955.  The Board, as 
did the RO, considers the current claim for service 
connection for residuals of a fragment wound of the base of 
the skull as a separate claim.

Recent RO decisions denied service connection for a ruptured 
right eardrum and removal of the left great toenail, and 
denied an application to reopen a claim for service 
connection for residuals of a back injury.  A supplemental 
statement of the case addressing such issues was sent to the 
veteran in January 2000; he did not file a substantive appeal 
as to these new issues; and they are not currently on appeal.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).


FINDINGS OF FACT

1.  In a February 1955 rating decision, the RO denied service 
connection for a urinary tract disorder (chronic prostatitis 
and stricture of the urethra); the veteran did not appeal.  
Evidence received since the February 1955 RO determination is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  The veteran's claim for service connection for residuals 
of a fragment wound to the base of the skull is implausible.

3.  The veteran's claim for service connection for a right 
shoulder disability is implausible.

4.  The veteran's claim for service connection for residuals 
of a right knee injury is implausible

5.  The veteran's claim for service connection for malaria is 
implausible

6.  The veteran's claim for service connection for residuals 
of a lower jaw injury is implausible


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a urinary tract 
disorder, and the February 1955 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim for service connection for residuals 
of a fragment wound to the base of the skull is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for a right 
shoulder disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The veteran's claim for service connection for residuals 
of a right knee injury is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

5.  The veteran's claim for service connection for malaria is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim for service connection for residuals 
of a lower jaw injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from February 1952 to 
November 1953.  He served in the Army artillery and in Korea 
during the Korean Conflict.  His decorations include those 
showing service in Korean but none showing combat service.  
His separation document, DD Form 214, notes he received no 
wounds from enemy action.

The veteran's service medical records include a May 1951 pre-
induction examination which notes post-concussive headaches.  
This examination shows he was missing teeth numbers 1, 16, 
17, and 32; teeth numbers 30 and 31 were diseased and 
nonrestorable; and he had several other diseased but 
restorable teeth.  A February 1952 induction examination 
lists tooth number 18 as missing; teeth numbers 30 and 31 
were restorable; and there were fillings of a number of other 
teeth.  A dental examination in service in February 1952 
noted additional missing teeth numbers 1 and 19.  Service 
dental records show his 3 lower right molars were extracted 
in June 1952; teeth numbers 30 and 31 were carious and number 
32 was impacted.  The service medical records note headaches 
that reportedly started following a pre-service head injury.  
When he was seen for back complaints in July 1953, he 
reported that he had sustained a twisting back injury when he 
was thrown from a motor vehicle in Korea 9 months earlier.   
He received extensive dental treatment for numerous carious 
teeth from June to October 1953.  The November 1953 service 
separation examination noted normal head, face, neck and 
scalp, upper and lower extremities, and genitourinary system.  
Chest X-ray was normal.  It was noted that that he was 
missing teeth numbers 1, 17, 18, and 30-32.  

In November 1953 the veteran filed a claim for service 
connection for aggravation of a pre-service head injury, and 
back and stomach conditions.  No mention was made of a 
fragment wounds or other injuries to the base of the skull, 
right shoulder, right knee, or lower jaw, nor did he mention 
malaria.

A December 1953 letter from the veteran's father notes that 
before service, in February 1950, the veteran sustained a 
head concussion in a car accident and was then treated for 
the condition.

On a February 1955 VA neurological examination, the veteran 
complained of a backache, right knee pain, and headaches from 
an injury when he was thrown from a jeep in Korea in 1952.  
He related that he was able to walk away from the accident 
but later developed symptoms.  Current examination of the 
right knee showed no swelling or limitation of motion; the 
knees were slightly tender on palpation over the joint 
ligaments.  The examiner said the pain in the knee could be a 
residual of a previous injury.  X-rays of the chest, 
lumbosacral spine, and right knee were normal.

On a February 1955 psychiatric examination, the veteran 
reported he had been in a jeep accident in the summer of 1952 
when he was thrown from the jeep by the explosion of a mortar 
shell.  No psychiatric diagnosis was found.

On a February 1955 VA genitourinary examination, the veteran 
reported that he was kicked in the perineum by a fellow 
soldier during an altercation in August 1952.  He reported 
that he nocturia and voiding frequency.  The diagnosis was 
stricture of the urethra, and chronic prostatitis.  The 
examiner said that the history suggested the stricture was of 
traumatic origin.  

On a February 1955 VA orthopedic and gastrointestinal 
examination, the veteran said that he fell from a jeep in 
1952, injuring his back and right knee.  He said that he had 
sustained a right knee injury in childhood and the symptoms 
lasted for several weeks and had remained asymptomatic until 
service when he re-injured it.  Examination of the right knee 
was normal.  The diagnosis was disease of the orthopedic and 
gastrointestinal systems, not found.  X-rays of the right 
knee, chest, lumbosacral spine and pelvis, and upper 
gastrointestinal area were normal.

In February 1955 the RO denied service connection for a head 
injury, stricture of the urethra, and prostatitis.  The 
veteran did not appeal that decision.

On a December 1987 VA examination conducted with respect to a 
September 1987 claim for non-service-connected pension 
benefits, the veteran said he sustained an injury to the base 
of his skull in 1980 in a fall on ice, and injured his right 
knee in 1981 or 1982.  He reported some kind of cervical 
spine surgery in about 1982.  He said he had periodic 
urethral dilatations from Dr. Hamlin.  The assessments 
included history of urethral stricture.  On the orthopedic 
portion of the December 1987 pension examination, the veteran 
indicated he hurt his neck when he struck his head in a fall 
on some ice in January 1980, and had a twisting right knee 
injury in about 1982 and then had right knee surgery.  The 
diagnoses included cervical disc disease with arthritis, and 
a postoperative right knee condition.

Chest X-rays in the 1980s and in the 1990s incidentally noted 
metallic foreign bodies in the torso.

In August 1994 the veteran filed claims for service 
connection for residuals of a shell fragment wound of the 
base of his skull which he said occurred in October 1952 as 
the result of an artillery shell.  He said the injury also 
resulted in a right shoulder condition.  He said he was in a 
jeep accident in service in January 1953 in which a mortar 
shell flipped the jeep over and he landed on a sharp ledge, 
injuring his genital area and right knee.  He maintained that 
this resulted in his current urinary tract and right knee 
problems.  He claimed he had malaria in 1952 and that he had 
damage to his lower jaw in service.

In a November 1994 statement, Dr. Hamlin said that from 1975 
to 1992 or 1993 he treated the veteran for urethral 
structure, atonic bladder, and urinary tract infection.  
Various other medical records from the 1990s note the 
veteran's urinary tract problems, cervical strain and 
degenerative disease of the cervical spine, and a right knee 
condition.  The veteran reported that he had all his lower 
teeth extracted in the 1960s.  

The veteran testified at a hearing at the RO in May 1996.  He 
related that during service he received shell fragment wounds 
to his back and the base of the neck from enemy fire while he 
was sleeping in a tent.  He said that on another occasion in 
service his jeep was flipped over by an enemy shell and he 
then got ledge fragments in the base of his neck.  He said he 
also injured his genital area and right knee in that 
incident, and he felt such was the cause of his current 
urinary and right knee problems.  He said he was only treated 
by a corpsman after the jeep accident.  The veteran related 
that recently a routine chest X-ray showed fragments in his 
back, and it was assumed this was from being wounded in 
Korea.  He said that he had his rear lower teeth with 
portions of his jaw extracted during service and this caused 
him to lose the rest of his teeth after service.  He reported 
that he was treated for malaria in service and had two 
recurrences of malaria since service.

In an August 1996 statement of stressors for a claim for 
service connection for post-traumatic stress disorder (PTSD), 
the veteran asserted that he sustained fragment wounds of the 
back, right knee, neck, and base of skull as the result of 
enemy fire in Korean.

At a VA PTSD examination in September 1996, the veteran 
related that he was wounded twice while serving in Korean and 
that he sustained head and groin injuries in these incidents.  

During VA PTSD examination in September 1997, the veteran 
related that he had been captured by the Chinese and was a 
POW during the Korean Conflict.  

On a September 1997 VA spine examination, the veteran said he 
had sustained shell fragment wounds of the back in Korea, but 
had forgotten all about this until he had a chest X-ray in 
1995 showed metallic looking foreign bodies.  He said this 
was his first remembrance of the shell fragment wounds.  He 
brought in an X-ray film that showed 2 metallic foreign 
bodies that the examiner said could be compatible with 
shrapnel.  

In an April 1998 statement, the veteran said he was only a 
POW for 8 hours before he was freed by friendly forces.

In October 1998 the RO granted service connection for 
retained metallic foreign bodies in his torso (in area of the 
right 4th and 5th ribs and to the left of T6, and at the level 
of the diaphragm) and service connection for PTSD.

In a January 2000 statement, the veteran indicated that his 
primary concern was his claim for service connection for a 
lower jaw condition.  He said that during service he had some 
teeth pulled, and he maintained that this damaged his jaw.  
As a result, he said, his dentures did not fit properly and 
he had trouble chewing food.

II.  Analysis

A.  New and material evidence to reopen a claim for service 
connection for a urinary tract disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The claim for service connection for urinary tract condition 
was denied by the RO in February 1955 and the veteran did not 
appeal.  That decision is final, with the exception that it 
to may later be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105.  The question 
now is whether new and material evidence has been presented 
since the 1955 RO decision, which would permit reopening the 
claim.  Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

When the RO denied the claim for service connection for a 
prostatitis and stricture of the urethra in February 1955, it 
considered the service medical records, which showed no 
evidence of any urinary tract disorder.  The RO also 
considered evidence showing prostatitis and stricture of the 
urethra after service, the veteran's report of having been 
kicked in the groin during service, and a VA doctor's comment 
that the condition could be of traumatic origin. 

Evidence submitted since the 1955 RO decision includes 
additional notations of urinary symptoms and urinary tract 
infections all much later than 1955.  This is cumulative 
information, not new evidence.  Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  There are also no additional medical 
records to link a current urinary tract condition to service.  
The additional medical evidence is not material evidence 
since it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

Since the 1955 RO decision, the veteran has asserted that a 
jeep vehicle accident in service caused genital trauma and 
contributed to his urinary tract condition.  This is a 
different account of genital or groin trauma.  However, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition, and his statements on 
such matters are not material evidence to reopen the claim.  
38 C.F.R. § 3.156; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board concludes that new and material evidence has not 
been submitted since the February 1955 RO decision that 
denied service connection for a urinary tract condition.  
Thus, the claim has not been reopened, and the February 1955 
decision remains final.

B.  Service connection for residuals of a fragment wound to 
the base of the skull, a right shoulder condition, and 
residuals of a right knee injury

The veteran claims service connection for residuals of a 
fragment wound to the base of the skull, a right shoulder 
condition, and residuals of a right knee injury.  His claims 
present the threshold question of whether he has met his 
initial burden of submitting evidence to show that they are 
well grounded, meaning plausible.  If he has not presented 
such evidence, there is no duty on the part of the VA to 
assist him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations. Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran has variously asserted that he sustained a shell 
fragment wound at the base of his skull and/or a "ledge" 
fragment to this area.  He suggests that this has caused his 
cervical spine problems.  He also maintains that the wound or 
wounds resulted in a right shoulder condition.  The veteran 
also argues that he injured his right knee in a jeep accident 
caused by an explosion of an enemy shell (on one occasion he 
also said he sustained a shell fragment wound of the right 
knee).  

The veteran's service medical records are entirely negative 
for any suggestion of a fragment wound or other injury to the 
base of the skull, right shoulder, or right knee.  The 
assertion of fragment wound injuries first surfaced many 
years after service.  The veteran says he first recalled 
shell fragment wounds after a chest X-ray many years after 
service showed metallic bodies in his torso.  While 
recognizing that the RO has granted service connection for 
retained foreign bodies of the torso, the Board finds no 
evidence that such came from service wounds sustained in 
combat or otherwise. The veteran's assertions of combat and 
briefly being a POW are unsubstantiated.  Even assuming he 
served in combat, he would still have to submit competent 
medical evidence linking current conditions to service for 
the service connection claims to be well grounded.  38 
U.S.C.A. § 1154(b); Caluza, supra.  

The record does not contain a medical diagnosis of residuals 
of a shell fragment or other wound of the base of the skull 
or of any right shoulder disorder.  Even if such conditions 
currently existed, there is no medical evidence that such 
claimed conditions are linked to service.  The evidence does 
no show any right knee injury during service, which ended in 
1953; rather the evidence indicates that the veteran reported 
right knee pain on a VA examination in 1955 but no right knee 
disability was found.  The evidence shows the veteran then 
injured his right knee in the early 1980s and apparently had 
an operation thereafter.  There is no competent medical 
evidence to link the current right knee condition to the 
veteran's service many years earlier.  

As there is no competent medical evidence of any current 
residuals of a fragment wound of the base of the skull, or a 
right shoulder disability, nor any linkage of such conditions 
to service, and no medical evidence to link the current right 
knee condition to service, the veteran's claims for service 
connection for all these conditions are not well grounded and 
must be denied as such.  38 U.S.C.A. § 5107(a); Caluza, 
supra.

C.  Service connection for malaria

The veteran alleges he had malaria in service and had a 
couple of recurrences after service.  There is no medical 
evidence of malaria during or after service.  There is no 
medical evidence containing a diagnosis of current malaria or 
residuals of malaria.  Without such competent medical 
evidence, the claim for service connection is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.

D.  Service connection for residuals of a lower jaw injury

The veteran seeks service connection for residuals of a 
"lower jaw injury," and he explains that this refers to 
damage to his jaw in service during the course of dental 
treatment involving extraction of teeth.  He says he has 
problems wearing his dentures, and he attributes this to 
alleged lower jaw damage in service.  

There is no medical evidence that the veteran currently has 
an orthopedic lower jaw disability (such as a fractured 
mandible), and there is no medical evidence to link any such 
disability to service.  Without such competent medical 
evidence, the claim for service connection for such a 
condition is not well grounded.

The "lower jaw" condition which the veteran describes appears 
to be a dental condition involving loss of teeth.  
Compensation for replaceable missing teeth and a number of 
other dental conditons is prohibited.  38 C.F.R. § 3.381(a) 
(1999).  [Previously found in 38 C.F.R. § 4.149 (1998).]  The 
veteran has replaceable missing teeth (replaced by dentures) 
and there is no legal basis to service connect his dental 
condition for compensation purposes.

The veteran may be seeking to service connect his dental 
condition for the purpose of receiving VA outpatient 
treatment.  Id.  Legal authority provides for various 
categories of eligibility for VA outpatient dental treatment, 
such as veterans having a compensable service-connected 
dental condition (Class I); veterans having a noncompensable 
service-connected dental condition provided that they apply 
for treatment within a certain time after service (Class II); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from combat wound or other 
service trauma (Class II(a)); those who were prisoners of war 
(Classes II(b) and (c)); those whose dental condition is 
aggravating an associated service-connected disability (Class 
III or adjunct eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV); 
those who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V); and those who have a dental 
condition that is complicating authorized treatment for a 
medical condition (Class VI).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.  In this case, the veteran does not allege nor does 
the evidence suggest that he meets any of the eligibility 
categories for VA outpatient dental treatment.  His dental 
treatment in service included extraction of some teeth due to 
dental disease, and while he alleges complications from those 
extractions, there is no medical evidence of such.  The 
dental treatment during service itself does not constitute 
dental trauma.  VAOPGCPREC 5-97.  Even if service connection 
were granted for the veteran's missing teeth, it would not 
lead to eligibility for VA outpatient care under any 
category.

Under such circumstances, the claim for service connection 
for residuals of a lower jaw injury (or dental condition) is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Woodson v. Brown, 8 Vet.App. 352 
(1995), aff'd 87 F. 3d 1304 (Fed.Cir. 1996).


ORDER

The application to reopen a claim for service connection for 
a urinary tract disorder is denied.

Service connection for residuals of a fragment wound of the 
base of the skull is denied. 

Service connection for a right shoulder disability is denied 

Service connection for residuals of a right knee injury is 
denied.

Service connection for malaria is denied.

Service connection for residuals of a lower jaw injury is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

